Case 1:20-cv-03850-RRM-VMS Document 15 Filed 08/31/20 Page 1 of 1 PageID #: 283




                                                                                 Bradley Gershel
                                                                                 Tel: 646.346.8034
                                                                                 Fax: 212.223.1942
                                                                                 GershelB@ballardspahr.com




   August 31, 2020


   Via ECF

   The Hon. Chief Judge Roslynn R. Mauskopf
   United States District Court
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, NY 11201

   Re:      ILKB, LLC v. Camac Partners LLC, et al., Civil Action No. 1:20-cv-03850-RRM-
            VMS

   Dear Chief Judge Mauskopf:

   We represent Defendants for purposes of this letter and write in response to Plaintiff’s letter
   filed earlier today (ECF No. 14). Although Plaintiff has yet to serve us with their letter and
   accompanying papers, we have been following the docket and are aware of the submission.

   Given that the Court issued its Order to Show Cause sua sponte, we take no position on
   whether the Court has subject matter jurisdiction over Plaintiff’s claims. Should the Court,
   however, consider entering a temporary restraining order against Defendants, Defendants
   would appreciate the opportunity to meaningfully respond to Plaintiff’s motion for injunctive
   relief (ECF No. 4).

   Very truly yours,

   BALLARD SPAHR LLP


   /s/ Bradley Gershel
   Bradley R. Gershel




   DMWEST #40475236 v1
